        Case 2:21-mj-00813-CRE Document 20 Filed 06/08/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :
                                                     :
 v.                                                  : No. 2:21-mj-813
                                                     :
RANDY FRASINELLI,                                           :
                                                     :
              Defendant.                             :

      UNOPPOSED MOTION TO TRAVEL OUTSIDE OF THE JURISDICTION

       AND NOW, comes the defendant RANDY FRASINELLI, by and through the

undersigned counsel, and files the following UNOPPOSED MOTION TO TRAVEL OUTSIDE OF THE

JURISDICTION, and in support thereof, states as follows:

       1.      On Thursday, April 15, 2021, the defendant, RANDY FRASINELLI appeared

before this Court in his first appearance pursuant to the Criminal Complaint in this

matter, and was released on Unsecured Bond, Dkt. Nos. 10, 11 & 12, subject to certain

conditions, at Dkt. No. 13, including the restriction to remain within the confines of the

Western District of Pennsylvania.

       2.      The Defendant would like to travel to Nashville, TN, leaving on or about Sunday,

June 13th, and returning to Pittsburgh on or before Friday, June 18th, to visit with his son and

daughter-in-law, and staying at their home in the “Belmont” neighborhood, near Vanderbilt

University in Nashville, for the purposes of a family visit and to celebrate a family birthday.

       3.      The Defendant therefore seeks this Court’s Order to Travel to Nashville, TN, on

the dates listed above. He can always be reached by cellphone and through counsel.

       4.      The United States Attorney’s Office has no objection to the Defendant’s travel.
        Case 2:21-mj-00813-CRE Document 20 Filed 06/08/21 Page 2 of 3




       WHEREFORE, it is respectfully requested that the defendant, RANDY FRASINELLI, be

permitted to travel outside of the jurisdiction, as described more fully herein.



                                                Respectfully submitted,

                                                THE GRAIL LAW FIRM

                                                By:_/s/_Efrem M. Grail

                                                 Efrem M. Grail, Esquire
                                                 PA ID No. 81570

                                                By:_/s/ Brian C. Bevan

                                                Brian C. Bevan, Esquire
                                                PA ID No. 307488

                                                THE GRAIL LAW FIRM
                                                436 Seventh Avenue
                                                Koppers Bldg., 30th Floor
                                                Pittsburgh, PA 15219
                                                Phone: (412) 227-2969
                                                Fax: (856) 210-7354
                                                egrail@graillaw.com
                                                bbevan@graillaw.com

                                                Attorneys for Defendant,
                                                Randy Frasinelli

                                                Date: June 7, 2021




                                            2
         Case 2:21-mj-00813-CRE Document 20 Filed 06/08/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, EFREM M. GRAIL, ESQUIRE, hereby certify that a true and correct copy of the

 foregoing UNOPPOSED MOTION TO TRAVEL OUTSIDE OF THE JURISDICTION

was filed on the date appearing thereon with the Clerk of Court using the CM/ECF system and

thereby becoming immediately available to the following:

                                   Jeffrey Bengal, Esquire
                              Assistant United States Attorneys
                               United States Attorney’s Office
                                700 Grant Street, Suite 4000
                                    Pittsburgh, PA 15219
                                 Jeffrey.bengal@usdoj.gov



                                                  By:/s/_Efrem M. Grail
                                                  Efrem M. Grail, Esquire
                                                  Attorneys for Defendant,
                                                  Randy Frasinelli




                                              3
